DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 09 June 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 
(a) the English portions of all cited foreign patent documents filed are not legible, and thus there is no available explanation of relevance are required by 37 CFR 1.98(a)(3)(i); and 
(b) the non-patent literature document corresponding to the Korean Application Office Action is not in English, and thus also fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (with the generic placeholder underlined):
 In claim 1:
a pre-processing unit configured to receive process data and perform pre-processing for analyzing a cause of a product defect;
a search unit configured to search for a primary defect cause-conditional sentence to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions in order to search for a conditional sentence using the pre-processed process data and to output the primary defect cause-conditional sentence; and
a post-processing unit configured to receive the primary defect cause-conditional sentence, remove a redundant conditional sentence, and output a final defect cause- conditional sentence.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes without significantly more. 

As to claim 1, the claims recites the following functions that can reasonably be performed in the human mind or on pen and paper:
(The data is non-specific and the pre-processing recited at a high level of generality such that a person can receive product data, e.g. on paper, read it, and perform any simple pre-processing from visual inspection for the intended use of determining a product defect cause.);
(The searching for a primary defect cause-conditional sentence is recited at a high level of generality such that a person can readily look through available data and search for a sentence matching their criteria. It is noted that the language “to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions” and “in order to search for a conditional sentence using the pre-processed process data and to output the primary defect cause-conditional sentence” merely recite intended results of the search or operations that are not necessarily performed as part of the search. As such, these features do not limit the structure of the claimed apparatus nor require functions to be performed, and do not carry patentable weight. See MPEP §2111.04. As such, the person merely needs to search for a primary defect cause-conditional sentence.); and
(A person can readily identify duplicate data via reading and remove said data leaving a final result.).
This judicial exception is not integrated into a practical application because there are no steps recited beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited “pre-processing unit”, “search unit”, and “post-processing unit” are recited at a high level of generality so as to cover generic computer components which merely exercise the abstract idea. The mere nominal recitation of a generic computer components does not take the claim limitation out of the mental processes grouping.

As to claim 6, the claim recites the following functions that can reasonably be performed in the human mind or on pen and paper:
receiving, by a pre-processing unit, process data and performing pre-processing for analyzing a cause of a product defect (The data is non-specific and the pre-processing recited at a high level of generality such that a person can receive product data, e.g. on paper, read it, and perform any simple pre-processing from visual inspection for the intended use of determining a product defect cause.);
searching for, by a search unit, a primary defect cause-conditional sentence to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions in order to search for a conditional sentence using the pre-processed process data and outputting the primary defect cause-conditional sentence (The searching for a primary defect cause-conditional sentence is recited at a high level of generality such that a person can readily look through available data and search for a sentence matching their criteria. It is noted that the language “to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions” and “in order to search for a conditional sentence using the pre-processed process data and to output the primary defect cause-conditional sentence” merely recite intended results of the search or operations that are not necessarily performed as part of the search. As such, these features do not limit the structure of the claimed apparatus nor require functions to be performed, and do not carry patentable weight. See MPEP §2111.04. As such, the person merely needs to search for a primary defect cause-conditional sentence.); and
receiving, by a post-processing unit, the primary defect cause-conditional sentence, removing a redundant conditional sentence, and outputting a final defect cause-conditional sentence (A person can readily identify duplicate data via reading and remove said data leaving a final result.).
This judicial exception is not integrated into a practical application because there are no steps recited beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited “pre-processing unit”, “search unit”, and “post-processing unit” are recited at a high level of generality so as to cover generic computer components which merely exercise the abstract idea. The mere nominal recitation of a generic computer components does not take the claim limitation out of the mental processes grouping.

As to claims 2 and 7, the claims both similarly recite wherein the pre-processing unit receives the process data comprising an identifier of a product and sensor values collected according to a production flow of the product, removes process data having an error, and limits an attribute having a consecutive value or an attribute having a plurality of types of values to a predetermined number of types of values. 
A person can readily read received data values of said type, mentally determine and remove data with some determined error, and similarly mentally identify and limit consecutive repeating values or identify and limit seen types.  As such, the claim merely further describes the abstract idea of claims 1 and 6 without significantly more.

As to claims 5 and 10, the claims both similarly recite wherein the post-processing unit receives the primary defect cause-conditional sentence, removes a redundant portion from each of the primary defect cause-conditional sentences, and removes a conditional sentence based on results of the solution fitness calculation calculated in the search unit.  
A person can readily mentally identify redundant portions, e.g. reading repetitive portions, and remove them based on some data provided from a fitness calculation. The claim is generic as to the fitness calculation such that a person can mentally determine some fitness to make the mental determinations.  As such, the claim merely further describes the abstract idea of claims 1 and 6 without significantly more.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1 and 6, the claims similarly recite to search for a primary defect cause-conditional sentence to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions in order to search for a conditional sentence using the pre-processed process data and to output the primary defect cause-conditional sentence. The wording and lack of punctuation makes the limitation unclear as to which functions are actually performed by the search, and as such the claim can be interpreted in different manners resulting in vastly different scopes. E.g. the claims can be interpreted:
(a) that the language “to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions” and “in order to search for a conditional sentence using the pre-processed process data and to output the primary defect cause-conditional sentence” merely recite intended results of the search or operations that are not necessarily performed as part of the search. As such, these features do not limit the structure of the claimed apparatus nor require functions to be performed, and do not carry patentable weight. See MPEP §2111.04.
(b) that the various operations are each intended to be performed by the search unit. E.g. as if the claim limitation were written similar to “a search unit configured to (i) search for a primary defect cause-conditional sentence, (ii) to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions in order to search for a conditional sentence using the pre-processed process data and (iii) to output the primary defect cause-conditional sentence.”
Because the claim can be reasonably interpreted in different manner resulting in different scopes, the scope of claims 1 and 6 cannot be properly ascertained, thus rendering the claims indefinite. For the purpose of examination using the broadest reasonable interpretation, the claims will be interpreted as in (a) above.
As to claims 2, 3, 5, 7, 8 and 10, the claims inherit the deficiencies of claims 1 and 6 under 35 USC §112(b) as discussed above without curing them. Accordingly, claims 2, 5, 7, and 10 are rejected under 35 USC §112(b) for the same reasons as claims 1 and 6 above.
As to claims 4 and 9, claims 4 and 9 sufficiently clarify what steps are performed by the search unit so as to clarify the scope of the parent claims 1 and 6, and thus cure the deficiencies of parent claims 1 and 6 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (JP 6364332 B2).

As to claim 1, Abe discloses an apparatus for analyzing a cause of a product defect, comprising:
a pre-processing unit configured to receive process data and perform pre-processing for analyzing a cause of a product defect ([0020]; [0036]; [0039]; [0053]; [0054], Source code for determining errors based on conditions, i.e. analyzing a cause of a product defect, is received. Pre-processing is performed, such as syntax analysis, intermediate data generation, and intermediate data division.);
a search unit configured to search for a primary defect cause-conditional sentence to represent a primary defect cause ([0041]-[0045]; [0055], logical formulas describing when errors occur and thus representing causes of defects, i.e. cause-conditional sentences, are searched to identify those that are not necessary, i.e. a primary defect cause-conditional sentence cause.) and to output the primary defect cause-conditional sentence ([0046]; [0056], The intermediate data, which includes the primary defect cause-conditional sentence as previously discussed, is outputted to the simplification processing unit.); and
a post-processing unit configured to receive the primary defect cause-conditional sentence, remove a redundant conditional sentence, and output a final defect cause- conditional sentence ([0046]-[0048]; [0056]-[0057], The simplification processing unit, i.e. post-processing unit received the intermediate data and removes unnecessary, i.e. redundant, conditional sentences, and outputs a simplified business intermediate data.).
Abe does not specifically disclose “to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions,” and although Abe does disclose  “for analyzing a cause of a product defect”, “in order to search for a conditional sentence using the pre-processed process data and to output the primary defect cause-conditional sentence”, these features merely recite intended results of the search or operations that are not necessarily performed as part of the search. I.e. the searched for primary defect cause-conditional sentence is intended to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions, but the primary defect cause represented as such does not necessarily have to be determined as part of the steps being performed, but can be done so outside of the scope of the claim, e.g. before the steps are performed to form a representation. Likewise, these steps are performed in order to enable searching using the pre-processed data, but again not necessarily as part of the claimed operations. Further the output is written as an intended result of searching, but again, not necessarily performed as part of the claimed searching operation. As such, these features do not limit the structure of the claimed apparatus nor require functions to be performed, and do not carry patentable weight. See MPEP §2111.04. Accordingly, these features need not be taught by the prior art to read upon the claimed limitations.

As to claim 6, Abe discloses a method of analyzing a cause of a product defect, comprising:
receiving, by a pre-processing unit, process data and performing pre-processing for analyzing a cause of a product defect ([0020]; [0036]; [0039]; [0053]; [0054], Source code for determining errors based on conditions, i.e. analyzing a cause of a product defect, is received. Pre-processing is performed, such as syntax analysis, intermediate data generation, and intermediate data division.);
searching for, by a search unit, a primary defect cause-conditional sentence to represent a primary defect cause ([0041]-[0045]; [0055], logical formulas describing when errors occur and thus representing causes of defects, i.e. cause-conditional sentences, are searched to identify those that are not necessary, i.e. a primary defect cause-conditional sentence cause.) and to output the primary defect cause-conditional sentence ([0046]; [0056], The intermediate data, which includes the primary defect cause-conditional sentence as previously discussed, is outputted to the simplification processing unit.); and
receiving, by a post-processing unit, the primary defect cause-conditional sentence, removing a redundant conditional sentence, and outputting a final defect cause-conditional sentence ([0046]-[0048]; [0056]-[0057], The simplification processing unit, i.e. post-processing unit received the intermediate data and removes unnecessary, i.e. redundant, conditional sentences, and outputs a simplified business intermediate data.).
Abe does not specifically disclose “to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions,” and although Abe does disclose  “for analyzing a cause of a product defect”, “in order to search for a conditional sentence using the pre-processed process data and to output the primary defect cause-conditional sentence”, these features merely recite intended results of the search or operations that are not necessarily performed as part of the search. I.e. the searched for primary defect cause-conditional sentence is intended to represent a primary defect cause through solution encoding and decoding and solution fitness calculation for a plurality of candidate solutions, but the primary defect cause represented as such does not necessarily have to be determined as part of the steps being performed, but can be done so outside of the scope of the claim, e.g. before the steps are performed to form a representation. Likewise, these steps are performed in order to enable searching using the pre-processed data, but again not necessarily as part of the claimed operations. Further the output is written as an intended result of searching, but again, not necessarily performed as part of the claimed searching operation. As such, these features do not limit the structure of the claimed apparatus nor require functions to be performed, and do not carry patentable weight. See MPEP §2111.04. Accordingly, these features need not be taught by the prior art to read upon the claimed limitations.

As to claims 2 and 7, the claims are rejected for the same reasons as claims 1 and 6 above. In addition, Abe discloses wherein the pre-processing unit receives the process data comprising an identifier of a product and sensor values collected according to a production flow of the product, removes process data having an error, and limits an attribute having a consecutive value or an attribute having a plurality of types of values to a predetermined number of types of values ([0020]; [0036]; [0039]; [0053]; [0054], Source code for determining errors based on conditions, i.e. analyzing a cause of a product defect, is received. Pre-processing is performed, such as syntax analysis, intermediate data generation, and intermediate data division. Attributes having a plurality of types are identified and limited by dividing them out form each other. As part of this process data having an error is removed from the set that does not.).

As to claims 5 and 10, the claims are rejected for the same reasons as claims 1 and 6 above. In addition, Abe discloses wherein the post-processing unit receives the primary defect cause-conditional sentence, removes a redundant portion from each of the primary defect cause-conditional sentences, and removes a conditional sentence based on results of the solution fitness calculation calculated in the search unit ([0039]-[0042]; The intermediate data is received and is simplified by removing unnecessary, i.e. redundant, logical expressions. This is based on a predetermined algorithm which is interpreted as determining an equivalent of a ‘fitness’ as to which should be deleted.).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Kessentini et al. ("Design Defects Detection and Correction by Example," 2011 IEEE 19th International Conference on Program Comprehension, 2011, pp. 81-90, doi: 10.1109/ICPC.2011.22.) discloses detecting product defects and identifying solutions using fitness functions such as genetic algorithms to determine a fitness of each solution to a defect and identify an optimal solution (Fig. 3). Detection rules, i.e. solutions, which are represented as conditional sentences are returned as a result of the search utilizing the fitness function. (Pg. 85, Left col. Lines 10-30, Right Col. Lines 3-16). While this may output a primary defect cause-conditional sentence like in claims 3 and 8, and the input received in the algorithm of Fig. 3 does establish a number of evaluations as limited by the Max_size of a population to search, it is not necessarily done based on the required search input for the search setting value as described in the claim with respect to a maximum length of a conditional sentence and a number of conditional sentences to represent the primary defect cause-conditional sentence.

Okamoto et al. (US 8,626,745 B2) discloses receiving predicates from received queries, i.e. conditional sentences, and encoding and storing them for searching against for future queries as bitstrings, i.e. being stored as solutions requiring encoding and decoding for search, e.g. as per claims 1 and 6.  
Cantin et al. (US 2015/0046379 A1) discloses using genetic algorithms and fitness functions to determine candidate solutions for products and determining an optimal solution therefrom (Fig. 1; [0005]; [0016]; [0022]).
Yan et al. (US 2010/0318495 A1) discloses searching for an optimal query plan using a genetic algorithm to identify candidate solutions and fitness of each (Table 5; Fig. 7; [00152]). 
Yalamanchi et al. (US 7,127,467 B2) discloses storing conditional expressions (sentences) and receiving a search to run against the conditional expressions to be used to search for data in a database comprising received process data. Candidate expressions (solutions) are identified and filtered.
Bendel et al. (US 2011/0078134 A1) discloses removing redundant conditional sentences from queries based on an analysis of stored data being queried, and more specifically based on encoding and decoding of the underlying string data (Abstract; [0046]; [0047]).

While the prior art may in pieces disclose the elements recited in claims 3 and 8, it would not have been obvious to combine the prior art of record to achieve the claimed subject matter without at least the benefit of improper hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horn et al. (US 2016/0292188 A1) discloses cleansing input product defect data.
Leung et al. (US 6,996,557 B1) discloses removing redundant conditional sentences from queries based on an analysis of stored data being queried. 
Ueda et al. ("Multilevel logic optimization using genetic programming technique," 2002 IEEE Region 10 Conference on Computers, Communications, Control and Power Engineering. TENCOM '02. Proceedings., 2002, pp. 620-624 vol.1, doi: 10.1109/TENCON.2002.1181351.) discloses using genetic algorithms to determine solutions represented as logical operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167